2016 AFI PSA - Tier I




EXHIBIT 10.9


2016 Long-Term Performance-Based Restricted Stock Grant
Performance Goals Based on Cumulative Free Cash Flow




Company Confidential
ARMSTRONG FLOORING, INC.
2500 Columbia Ave., P.O. Box 3025
Lancaster, PA 17604
717.672.9611
 
First Name Middle Name Last Name
 
 
 
I am pleased to inform you that the Company’s Management Development and
Compensation Committee granted you the following:
Date of Grant:
____________________________________
Target Performance Shares (“Target Award”):
____________________________________
Maximum Performance Shares (“Maximum Award”):
[Insert number of shares equal to 300% of Target Award]
Performance Period (“Performance Period”):
April 1, 2016 through December 31, 2018
This award recognizes the importance of your role in achieving the Company’s
long-term strategy and is subject to the terms of the 2016 Long-Term Incentive
Plan and the award agreement. The award agreement consists of this grant letter
with the Performance Goals attached as Exhibit A and the Terms and Conditions
attached as Exhibit B.
The Performance Shares will be earned by achieving Performance Goals based on
Cumulative Free Cash Flow and Absolute Annualized Total Stockholder Return
(“Absolute TSR”), subject to your continued employment as described in the Terms
and Conditions. The Committee has established the Performance Goals set forth on
Exhibit A, which allow you to earn up to the Maximum Award.


To the extent the Performance Goals are achieved and you satisfy the employment
requirements, the earned Performance Shares will vest in accordance with the
vesting terms set forth in the Terms and Conditions. The Company will withhold
shares to satisfy your tax obligations unless you provide a payment to cover the
tax withholding obligation.


If the Company pays cash dividends while you hold the Performance Shares before
vesting, the dividends on shares attributable to the Performance Shares will
accrue in a non-interest bearing bookkeeping account. You will receive a cash
payment equal to the accrued dividends at the end of the Performance Period,
adjusted for the number of Performance Shares that become earned and vested.


Employment Events


The following chart is a summary of the provisions which apply to this award in
connection with termination of employment. The following is only a summary, and
in the event of termination of employment, the award will be governed by the
Terms and Conditions.


Event
Provisions
Voluntary Resignation
Termination for Cause
All Performance Shares and accrued dividends are forfeited.
Involuntary Termination Without Cause
If termination occurs after 10 months following the Date of Grant, then to the
extent that the Performance Goals are achieved, Performance Shares and accrued
dividends are earned pro-rata, based on the period of employment; otherwise the
Performance Shares and accrued dividends are forfeited.
Death
Long-Term Disability
To the extent that the Performance Goals are achieved, Performance Shares and
accrued dividends are earned pro-rata, based on the period of employment.






--------------------------------------------------------------------------------

2016 AFI PSA - Tier I




After a Change in Control:
Involuntary Termination Without Cause
Death
Long-Term Disability
Performance Shares calculated upon the Change in Control and accrued dividends
are earned as described in Exhibit A.
       
In the event of any inconsistency between the foregoing summary and the Terms
and Conditions or the 2016 Long-Term Incentive Plan, the Terms and Conditions or
the 2016 Long-Term Incentive Plan, as applicable, will govern. Capitalized terms
used but not defined in this grant letter will have the meanings set forth in
the 2016 Long-Term Incentive Plan or the Terms and Conditions, as applicable.


Please contact Clement Lodiong (717-672-9585) if you have questions.


Sincerely,


Donald R. Maier
President and Chief Executive Officer


The information contained in this letter is confidential and any discussion,
distribution or use of this information is prohibited.










--------------------------------------------------------------------------------





Exhibit A
Performance Goals




Cumulative Free Cash Flow: Cumulative Free Cash Flow is defined as cash flow
from operations, less cash used in investing activities, as determined by the
Committee.


Cumulative Free Cash Flow Performance Scale
Performance Level
 
Payout
Below 2.127% of Target Performance
 
0%
2.127% of Target Performance
 
50%
Target Performance
 
100%
291.489% of Target Performance or greater
 
200%





Adjustment to Cumulative Free Cash Flow Performance Goal based on Absolute
Annualized Total Shareholder Return:


Absolute Annualized Total Shareholder Return (“Absolute TSR”) is a modifier of
the Performance Goal. The Cumulative Free Cash Flow performance results shall be
adjusted as described below to determine the actual number of Performance Shares
that are earned based on attainment of the Cumulative Free Cash Flow and
Absolute TSR Performance Goals.


Absolute TSR tracks the appreciation in share price of the Company Stock,
including dividends, and is annualized for the Performance Period, as determined
by the Committee. Specifically, Absolute TSR is calculated based on the
following formula:


Ending Share Price + Aggregate Dividends    ^(1/2.75)
                   Starting Share Price
-1



For purposes of the Absolute TSR calculation:


•
“Ending Share Price” means the volume weighted average closing price of the
Company Stock for the highest consecutive 30 trading days in the 60 trading day
period beginning with and immediately following January 2, 2019.

•
“Aggregate Dividends” means a cumulative number of shares of Company Stock
assuming same day reinvestment in Company Stock on the ex-dividend date of the
dividends paid on a share of Company Stock during the Performance Period.

•
“Starting Share Price” means the volume weighted average closing price of the
Company Stock for the 30 trading days beginning with and immediately following
April 4, 2016.

Absolute TSR
Performance Level
 
Modifier
66.66% of Target Performance or below
 
50%
83.33% of Target Performance
 
75%
Target Performance
 
100%
166.66% of Target Performance
 
125%
250% of Target Performance or greater
 
150%



The modifier shall be applied as of the end of the Performance Period, after the
Cumulative Free Cash Flow and Absolute TSR performance results have been
determined. Notwithstanding the foregoing, in no event may the number of
Performance Shares earned exceed the Maximum Award.





--------------------------------------------------------------------------------




Terms for Performance Goals:


Threshold level performance must be achieved in order to earn any Performance
Shares for the Cumulative Free Cash Flow Performance Goals. If actual
performance is between performance levels, the number of Performance Shares
earned with respect to the Performance Goal will be interpolated on a straight
line basis for pro-rata achievement for performance at or between performance
levels. If the Performance Goals would produce fractional shares, the number of
Performance Shares earned shall be rounded up to the nearest whole share, but
not in excess of the Maximum Award.


Change in Control:


If a Change in Control occurs during the Performance Period or prior to the end
of the 60 trading day period following the end of the Performance Period, the
number of Performance Shares earned will be based on the Cumulative Free Cash
Flow performance results through the date of the Change in Control (or through
December 31, 2018, if earlier), and then modified based on Absolute TSR through
the date of the Change in Control, as follows:


•
The number of Performance Shares earned with respect to the Cumulative Free Cash
Flow Performance Goal will be based on actual Cumulative Free Cash Flow through
the date of the Change in Control (or through December 31, 2018, if earlier)
relative to the 2016, 2017 and 2018 portions of the total Cumulative Free Cash
Flow target, as determined by the Committee before the Change in Control in its
sole discretion. Cumulative Free Cash Flow through the date of the Change in
Control (or through December 31, 2018, if earlier) shall be compared to the
annual and quarterly targets for the period through the date of the Change in
Control.



•
Absolute TSR will be calculated using the per-share sales price in the Change in
Control as the Ending Share Price and as if the Change in Control date were the
end of the Performance Period, as determined by the Committee before the Change
in Control in its sole discretion.

  
The Committee reserves discretion to provide for accelerated vesting of the
earned Performance Shares at a higher performance level pursuant to Section
14(b) of the Plan.







--------------------------------------------------------------------------------





EXHIBIT B


ARMSTRONG FLOORING, INC.
2016 LONG-TERM INCENTIVE PLAN
    
PERFORMANCE-BASED RESTRICTED STOCK GRANT
TERMS AND CONDITIONS


1.
Grant.

(a)Subject to the terms set forth below, Armstrong Flooring, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
performance-based restricted stock (the “Performance Shares”) as specified in
the 2016 Long-Term Performance-Based Restricted Stock Grant Letters to which
these Grant Conditions relate (the “Grant Letters”). Each Grant Letter specifies
a Target Award and the Maximum Award granted as of the Date of Grant, subject to
restrictions as set forth herein. The “Date of Grant” is April 11, 2016. The
Performance Shares are shares of common stock of the Company (“Company Stock”).
(b)The Performance Shares shall be earned and vested if and to the extent that
the Cumulative Free Cash Flow, Cumulative EBITDA and Absolute TSR performance
goals set forth in the Grant Letters (the “Performance Goals”), employment
conditions and other terms of these Grant Conditions are met. The “Performance
Period” for which the attainment of the Performance Goals will be measured is
the period beginning April 1, 2016 and ending December 31, 2018.
(c)These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letters. This grant is made under the Armstrong Flooring, Inc. 2016 Long-Term
Incentive Plan (the “Plan”). Any terms not defined herein shall have the
meanings set forth in the Plan.
2.Performance Goals; Vesting.
(a)The Grantee shall earn and vest in a number of Performance Shares based on
the attainment of the Performance Goals for the Performance Period, provided
that the Grantee continues to be employed by the Company or its subsidiaries or
affiliates (collectively the “Employer”) through the Vesting Date (as defined
below). The Performance Goals shall be earned based on attainment of the
Performance Goals as determined by the Management Development and Compensation
Committee of the Company (the “Committee”), and the Performance Shares shall
vest to the extent the Performance Goals are earned as determined by the
Committee, provided that the Grantee is employed by the Employer on the Vesting
Date.
(b)After the end of the Performance Period, the Committee will determine whether
and to what extent the Performance Goals have been met and will certify the
amount, if any, earned with respect to the Performance Shares. The Grantee can
earn up to the Maximum Award based on attainment of the Performance Goals, as
set forth in the Grant Letters.
(c)The “Vesting Date” is (i) if no Change in Control occurs, the date on which
the Committee certifies whether and to what extent the applicable Performance
Goals have been met or (ii) in the event of a Change in Control, the vesting
date described in Section 2(d) below. The Committee will certify attainment of
the Performance Goals between April 1, 2019 and April 30, 2019 (or an earlier
date in 2019 as determined by the Committee), except as provided in Section 2(d)
with respect to a Change in Control.
(d)If a Change in Control occurs prior to the end of the Performance Period or
prior to the end of the 60 trading day period following the end of the
Performance Period, the amount earned with respect to the Performance Shares
shall be determined by the Committee as of the date of the Change in Control, as
described in the Grant Letters. If the Change in Control occurs on or before
December 31, 2018, the earned Performance Shares will vest on December 31, 2018,
subject to the Grantee’s continued employment through December 31, 2018. If the
Change in Control occurs during the 60 trading day period following the end of
the Performance Period, the earned Performance Shares will vest on the date of
the Change in Control, subject to the Grantee’s continued employment through the
date of the Change in Control. Notwithstanding the foregoing, if the Performance
Shares are not assumed by, or replaced by substantially identical grants by, the
successor company in the Change in Control, the earned Performance Shares shall
vest as of the date of the Change in Control.
(e)No Performance Shares shall vest prior to the Committee’s certification of
achievement of the Performance Goals, and to the extent that the Performance
Goals are not attained, the Performance Shares shall be immediately forfeited
and shall cease to be outstanding as of the date of the Committee’s
determination.
(f)When the Performance Shares vest, the earned and vested Performance Shares
shall cease to be subject to the restrictions of these Grant Conditions, other
than the holding requirements of Section 7 below.
3.Restrictions on Assignment Before Vesting. During the period before the
Performance Shares vest, the Performance Shares may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee, other





--------------------------------------------------------------------------------




than by will or the laws of descent and distribution. Any attempt to assign,
transfer, pledge, subject to Performance Shares to any other security interest
or otherwise dispose of the Performance Shares other than by will or the laws of
descent and distribution, and the levy of any execution, attachment or similar
process upon the Performance Shares, shall be null, void and without effect.
4.Termination of Employment.
(a)General Rule. Except as described below, if the Grantee ceases to be employed
by the Employer prior to the Vesting Date, the Performance Shares shall be
forfeited as of the termination date and shall cease to be outstanding.
(b)Involuntary Termination before a Change in Control. If, before a Change in
Control and after ten months following the Date of Grant but prior to the
Vesting Date, the Grantee ceases to be employed by the Employer on account of
Involuntary Termination (as defined below), the Grantee shall earn and vest in a
pro-rated portion of the outstanding Performance Shares based on the extent to
which the Performance Goals are achieved for the Performance Period. The amount
earned and vested shall be determined after the end of the Performance Period as
described in Section 2. In the event of a subsequent Change in Control prior to
the end of the Performance Period or prior to the end of the 60 trading day
period following the end of the Performance Period, the amount achieved for the
Performance Period shall be determined as of the Change in Control date as
described in the Grant Letters and the earned Performance Shares shall vest on a
pro-rata basis as of the date of the Change in Control. The pro-rated portion
shall be determined by multiplying the number of Performance Shares earned based
on attainment of the Performance Goals by a fraction, the numerator of which is
the number of months that elapsed during the period beginning on April 1, 2016
through the Grantee’s termination date, and the denominator of which is 33. A
partial month after the month of grant shall count as a full month for purposes
of this calculation.
(c)Death or Long-Term Disability before a Change in Control. If, before a Change
in Control, the Grantee ceases to be employed by the Employer prior to the
Vesting Date on account of death or Long-Term Disability (as defined below), the
Grantee shall earn and vest in a pro-rated portion of the outstanding
Performance Shares based on the extent to which the Performance Goals are
achieved for the Performance Period. The amount earned and vested shall be
determined after the end of the Performance Period as described in Section 2. In
the event of a subsequent Change in Control prior to the end of the Performance
Period or prior to the end of the 60 trading day period following the end of the
Performance Period, the amount achieved for the Performance Period shall be
determined as of the Change in Control date as described in the Grant Letters
and the earned Performance Shares shall vest on a pro-rata basis as of the date
of the Change in Control. The pro-rated portion shall be determined by
multiplying the number of Performance Shares earned based on attainment of the
Performance Goals by a fraction, the numerator of which is the number of months
that elapsed during the period beginning on April 1, 2016 through the Grantee’s
termination date and the denominator of which is 33. A partial month after the
month of grant shall count as a full month for purposes of this calculation.
(d)Involuntary Termination, Death and Long-Term Disability on or after a Change
in Control. If the Grantee’s employment terminates on account of Involuntary
Termination, death or Long-Term Disability on or after a Change in Control and
prior to the Vesting Date, the Grantee shall vest in the Performance Shares
earned as of the Change in Control date as described in the Grant Letters. If
the Grantee has a Change in Control Severance Agreement with the Company
(“Change in Control Agreement”), on and after a Change in Control, the term
“Involuntary Termination” shall have the meaning given a termination by the
Company without Cause as defined in the Change in Control Agreement, and shall
include without limitation a termination for Good Reason as defined in the
Change in Control Agreement. The Grantee agrees that, subject to the immediately
preceding sentence, if and to the extent that these Grant Conditions conflict
with the terms of the Change in Control Agreement or any employment agreement
between the Company and the Grantee, these Grant Conditions shall supersede the
provisions of the Change in Control Agreement and employment agreement
applicable to vesting of performance units on and after a Change in Control,
notwithstanding anything in the Change in Control Agreement or employment
agreement to the contrary.
5.Definitions. For purposes of these Grant Conditions and the Grant Letters:
(a)“Cause” shall mean any of the following, as determined in the sole discretion
of the Employer: (i) commission of a felony or a crime involving moral
turpitude; (ii) fraud, dishonesty, misrepresentation, theft or misappropriation
of funds with respect to the Employer; (iii) violation of the Employer’s Code of
Conduct or employment policies, as in effect from time to time; (iv) breach of
any written noncompetition, confidentiality or nonsolicitation covenant of the
Grantee with respect to the Employer; or (v) gross negligence or misconduct in
the performance of the Grantee’s duties with the Employer.
(b)“Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.
(c)“Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.





--------------------------------------------------------------------------------




6.Dividends. Dividends paid on Performance Shares shall be payable subject to
the same Performance Goals, vesting terms and other conditions as the
Performance Shares to which they relate. Dividends paid on Performance Shares
before vesting shall be retained by the Company in a non-interest bearing
bookkeeping account for the Grantee. No interest will be credited to any such
account. If and to the extent that the underlying Performance Shares are
forfeited, all related dividends shall also be forfeited. Earned and vested
dividends shall be paid in cash in 2019 or, if earlier, upon termination of
employment as described in Section 4(d) or upon a Change in Control if and as
required by Section 4(b) or (c), as applicable, at the same time and subject to
the same terms as the underlying Performance Shares vest; provided that if a
Change in Control occurs that does not meet the requirements of a “change in the
ownership or effective control or the ownership of a substantial portion of the
assets” under section 409A of the Code (“409A CIC”) or, with respect to Section
4(d), if the Grantee’s termination of employment under Section 4(d) does not
occur within two years after a 409A CIC, the earned and vested dividends shall
be paid in 2019, if required by Section 409A.
7.Holding Requirement. Any Performance Shares that are earned in excess of the
applicable Target Award must be held by the Grantee for one year following the
Vesting Date (the “Holding Period”) and may not be assigned, transferred,
pledged or otherwise disposed of by the Grantee, other than by will or the laws
of descent and distribution, during the Holding Period. However, if the
Grantee’s employment with the Employer terminates for any reason, or a Change in
Control occurs, the holding requirement of this Section 7 shall lapse as of the
date of the Grantee’s termination of employment or the Change in Control, as
applicable.
8.Stock Power; Stock Certificates. The Committee may require the Grantee to
deliver a duly signed stock power, endorsed in blank, relating to the
Performance Shares. Stock certificates representing the Performance Shares may
be issued by the Company and held until the Performance Shares vest, the Company
may hold non-certificated shares until the Performance Shares vest, or the
Company may register the shares by book-entry. If certificates are issued, each
certificate for a Performance Share shall contain a legend giving appropriate
notice of the restrictions in the grant. The Grantee shall be entitled to have
the legend removed when the Performance Shares vest. The obligation of the
Company to remove the legend on the certificates representing the vested
Performance Shares upon vesting shall be subject to all applicable laws, rules,
and regulations and such approvals by governmental agencies as may be deemed
appropriately to comply with relevant securities laws and regulations.
9.No Right to Continued Employment. The grant of Performance Shares shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.
10.Incorporation of Plan by Reference. The Grant Letters and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Performance Shares
constitutes the Grantee’s acknowledgment that all decisions and determinations
of the Committee with respect to the Plan, the Grant Letters, these Grant
Conditions, and the Performance Shares shall be final and binding on the Grantee
and any other person claiming an interest in the Performance Shares.
11.Withholding Taxes. The Employer shall have the right to deduct from all
payments made hereunder and from other compensation an amount equal to the
federal (including FICA), state, local and foreign taxes required by law to be
withheld with respect to the Performance Shares. The Employer will withhold
shares of Company Stock hereunder to satisfy the tax withholding obligation,
unless the Grantee provides a payment to the Employer to cover such Taxes, in
accordance with procedures established by the Committee. The share withholding
amount shall not exceed the Grantee’s minimum applicable tax withholding amount.
12.Company Policies. All amounts payable under the Grant Letters and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.
13.Assignment. The Grant Letters and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Performance
Shares, except to a successor grantee in the event of the Grantee’s death.
14.Section 409A. The Grant Letters and these Grant Conditions are intended to be
exempt from section 409A of the Code. Notwithstanding the foregoing, if the
Performance Shares or related dividends constitute “nonqualified deferred
compensation” within the meaning of section 409A of the Code, vested Performance
Shares and related dividends shall be settled on the earliest date that would be
permitted under section 409A of the Code without incurring penalty or
accelerated taxes thereunder, consistent with Section 20(h) of the Plan.
15.Successors. The provisions of the Grant Letters and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letters and these Grant





--------------------------------------------------------------------------------




Conditions shall include the successor business and its affiliates, as
appropriate. In that event, the Company may make such modifications to the Grant
Letters and these Grant Conditions as it deems appropriate to reflect the
corporate event.
16.Governing Law. The validity, construction, interpretation and effect of the
Grant Letters and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle.


*    *    *





